DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, based on applicants arguments filed on 12/9/2020 and further search and consideration Examiner finds that a plurality of data acquisition modules that are simultaneously available to a patient and connected to a plurality of data processing modules, wherein the plurality of data acquisition modules simultaneously obtain a plurality of data that each include at least one of measurement data and biomarker data from a plurality of input sources associated directly with measurements made in the patient and simultaneously transmit each of the obtained plurality of data that includes at least one of measurement data and biomarker data relating to the patient to a corresponding data processing module from the plurality of data processing modules has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning independent claim 16, based on applicants arguments filed on 12/9/2020 and further search and consideration Examiner finds that simultaneously obtaining, using a plurality of data acquisition modules that are simultaneously available to a patient and connected to a plurality of data processing modules, a plurality of data that each include at least one of measurement data and biomarker data from a plurality 
With respect to independent claim 20, based on applicants arguments filed on 12/9/2020 and further search and consideration Examiner finds a data acquisition module that is available to a patient and that is connected to a plurality of data processing modules, wherein the data acquisition module serially obtains, simultaneously in terms of body function, a plurality of data that each include at least one of measurement data and biomarker data from one or more input sources associated directly with measurements made in the patient and simultaneously transmits each of the obtained plurality of data that includes at least one of measurement data and biomarker data relating to the patient to a corresponding data processing module from the plurality of data processing modules has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792